
	

113 S264 IS: Excellence in Mental Health Act
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 264
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Ms. Stabenow (for
			 herself, Mr. Reed,
			 Mr. Blunt, Mr.
			 Rubio, Ms. Collins,
			 Mrs. Boxer, Mr.
			 Rockefeller, Mr. Tester,
			 Mr. Begich, and Mr. Leahy) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To expand access to community mental health centers and
		  improve the quality of mental health care for all Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Excellence in Mental Health
			 Act.
		2.Establishing
			 community behavioral health centersSection 1913 of the Public Health Service
			 Act (42 U.S.C. 300x–2) is amended—
			(1)in subsection
			 (a)(2)(A), by striking community mental health services and
			 inserting behavioral health services (of the type offered by federally
			 qualified community behavioral health centers consistent with subsection
			 (c)(3));
			(2)in subsection
			 (b)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)services under the
				plan will be provided only through appropriate, qualified community programs
				(which may include federally qualified community behavioral health centers,
				child mental health programs, psychosocial rehabilitation programs, mental
				health peer-support programs, outpatient addiction treatment programs, acute
				detoxification services, and mental health primary consumer-directed programs);
				and
						;
				and
				(B)in paragraph (2),
			 by striking community mental health centers and inserting
			 federally qualified community behavioral health centers;
			 and
				(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Criteria for
				Federally Qualified Community Behavioral Health Centers
						(1)In
				generalThe Administrator shall certify, and recertify at least
				every 5 years, federally qualified community behavioral health centers as
				meeting the criteria specified in this subsection.
						(2)RegulationsNot later than 18 months after the date of
				the enactment of the Excellence in Mental
				Health Act, the Administrator, in consultation with State Mental
				Health and Substance Abuse Authorities, shall issue final regulations for
				certifying non-profit or local government centers as centers under paragraph
				(1).
						(3)CriteriaThe
				criteria referred to in subsection (b)(2) are that the center performs each of
				the following:
							(A)Provide services
				in locations that ensure services will be available and accessible promptly and
				in a manner which preserves human dignity and assures continuity of
				care.
							(B)Provide services
				in a mode of service delivery appropriate for the target population.
							(C)Provide
				individuals with a choice of service options where there is more than one
				efficacious treatment.
							(D)Employ a core
				staff of clinical staff that is multidisciplinary and culturally and
				linguistically competent.
							(E)Provide services,
				within the limits of the capacities of the center, to any individual residing
				or employed in the service area of the center, regardless of the ability of the
				individual to pay.
							(F)Provide, directly
				or through contract, to the extent covered for adults in the State Medicaid
				plan under title XIX of the Social Security Act and for children in accordance
				with section 1905(r) of such Act regarding early and periodic screening,
				diagnosis, and treatment, each of the following services:
								(i)Screening,
				assessment, and diagnosis, including risk assessment.
								(ii)Person-centered
				treatment planning or similar processes, including risk assessment and crisis
				planning.
								(iii)Outpatient
				mental health and substance use services, including screening, assessment,
				diagnosis, psychotherapy, med­i­ca­tion management, and integrated treatment
				for mental illness and substance abuse which shall be evidence-based (including
				cognitive behavioral therapy and other such therapies which are
				evidence-based).
								(iv)Outpatient clinic
				primary care screening and monitoring of key health indicators and health risk
				(including screening for diabetes, hypertension, and cardiovascular disease and
				monitoring of weight, height, body mass index (BMI), blood pressure, blood
				glucose or HbA1C, and lipid profile).
								(v)Crisis mental
				health services, including 24-hour mobile crisis teams, emergency crisis
				intervention services, and crisis stabilization.
								(vi)Targeted case
				management (services to assist individuals gaining access to needed medical,
				social, educational, and other services and applying for income security and
				other benefits to which they may be entitled).
								(vii)Psychiatric
				rehabilitation services including skills training, assertive community
				treatment, family psychoeducation, disability self-management, supported
				employment, supported housing services, therapeutic foster care services, and
				such other evidence-based practices as the Secretary may require.
								(viii)Peer support
				and counselor services and family supports.
								(G)Maintain linkages,
				and where possible enter into formal contracts with the following:
								(i)Federally
				qualified health centers.
								(ii)Inpatient
				psychiatric facilities and substance use detoxification, post-detoxification
				step-down services, and residential programs.
								(iii)Adult and youth
				peer support and counselor services.
								(iv)Family support
				services for families of children with serious mental or substance use
				disorders.
								(v)Other community or
				regional services, supports, and providers, including schools, child welfare
				agencies, juvenile and criminal justice agencies and facilities, housing
				agencies and programs, employers, and other social services.
								(vi)Onsite or offsite
				access to primary care services.
								(vii)Enabling
				services, including outreach, transportation, and translation.
								(viii)Health and
				wellness services, including services for tobacco cessation.
								(H)Where feasible,
				provide outreach and engagement to encourage individuals who could benefit from
				mental health care to freely participate in receiving the services described in
				this subsection.
							(4)Rule of
				constructionNothing in paragraph (1) shall be construed as
				prohibiting States receiving funds appropriated through the Community Mental
				Health Services Block Grant under subpart I of part B of this title from
				financing qualified community programs (whether such programs meet the
				definition of eligible programs prior to or after the date of enactment of this
				subsection).
						(5)LimitationWith
				respect to federally qualified behavioral health centers authorized under this
				subsection, 20 percent of the total number of such centers shall become newly
				eligible to receive reimbursement under this section in each of the first 5
				years after the initial year of eligibility through fiscal year 2023. In
				implementing this paragraph, the Secretary shall ensure geographic diversity of
				such sites, take into account the ability of such sites to provide required
				services, and the ability of such sites to report required
				data.
						.
			3.Medicaid coverage
			 and payment for community behavioral health center services
			(a)Payment for
			 services provided by federally qualified community behavioral health
			 centersSection 1902(bb) of the Social Security Act (42 U.S.C.
			 1396a(bb)) is amended—
				(1)in the heading, by
			 striking and Rural Health
			 Clinics and inserting , federally qualified community behavioral
			 health centers, and Rural Health Clinics;
				(2)in paragraph (1),
			 by inserting (and beginning with fiscal year 2016 with respect to
			 services furnished on or after January 1, 2016, and each succeeding fiscal
			 year, for services described in section 1905(a)(2)(D) furnished by a federally
			 qualified community behavioral health center) after by a rural
			 health clinic;
				(3)in paragraph
			 (2)—
					(A)by striking the
			 heading and inserting Initial fiscal year;
					(B)by inserting
			 (or, in the case of services described in section 1905(a)(2)(D)
			 furnished by a federally qualified community behavioral health center, for
			 services furnished on and after January 1, 2016, during fiscal year
			 2016) after January 1, 2001, during fiscal year
			 2001;
					(C)by inserting
			 (or, in the case of services described in section 1905(a)(2)(D)
			 furnished by a federally qualified community behavioral health center, during
			 fiscal years 2014 and 2015) after 1999 and 2000;
			 and
					(D)by inserting
			 (or, in the case of services described in section 1905(a)(2)(D)
			 furnished by a federally qualified community behavioral health center, during
			 fiscal year 2016) before the period;
					(4)in paragraph
			 (3)—
					(A)in the heading, by
			 striking Fiscal year 2002
			 and succeeding and inserting Succeeding; and
					(B)by inserting (or, in the case of
			 services described in section 1905(a)(2)(D) furnished by a federally qualified
			 community behavioral health center, for services furnished during fiscal year
			 2017 or a succeeding fiscal year) after 2002 or a succeeding
			 fiscal year;
					(5)in paragraph
			 (4)—
					(A)by inserting
			 (or as a federally qualified community behavioral health center after
			 fiscal year 2015) after or rural health clinic after fiscal year
			 2000;
					(B)by striking
			 furnished by the center or and inserting furnished by the
			 federally qualified health center, services described in section 1905(a)(2)(D)
			 furnished by the federally qualified community behavioral health center,
			 or; and
					(C)in the second sentence, by striking
			 or rural health clinic and inserting , federally
			 qualified community behavioral health center, or rural health
			 clinic;
					(6)in paragraph (5),
			 in each of subparagraphs (A) and (B), by striking or rural health
			 clinic and inserting , federally qualified community behavioral
			 health center, or rural health clinic; and
				(7)in paragraph (6),
			 by striking or to a rural health clinic and inserting ,
			 to a federally qualified community behavioral health center for services
			 described in section 1905(a)(2)(D), or to a rural health clinic.
				(b)Inclusion of
			 community behavioral health center services in the term medical
			 assistanceSection 1905(a)(2) of the Social Security Act (42
			 U.S.C. 1396d(a)(2)) is amended—
				(1)by striking
			 and before (C); and
				(2)by inserting
			 before the semicolon at the end the following: , and (D) federally
			 qualified community behavioral health center services (as defined in subsection
			 (l)(4)).
				(c)Definition of
			 federally qualified community behavioral health center
			 servicesSection 1905(l) of the Social Security Act (42 U.S.C.
			 1396d(l)) is amended by adding at the end the following paragraph:
				
					(4)(A)The term community
				behavioral health center services means services furnished to an
				individual at a federally qualified community behavioral health center (as
				defined by subparagraph (B)).
						(B)The term federally qualified
				community behavioral health center means an entity that is certified
				under section 1913(c) of the Public Health Service Act as meeting the criteria
				described in paragraph (3) of such
				section.
						.
			(d)Effective
			 dateThe amendments made by this section take effect on January
			 1, 2016.
			4.Community-based
			 mental health infrastructure improvementTitle V of the Public Health Service Act (42
			 U.S.C. 280g et seq.) is amended by adding at the end the following:
			
				HCommunity-based
				mental health infrastructure improvements
					560.Grants for
				community-based mental health infrastructure improvements
						(a)Grants
				authorizedThe Secretary may award grants to eligible entities to
				expend funds for the construction or modernization of facilities used to
				provide mental health and substance abuse services to individuals.
						(b)Eligible
				entityIn this section, the term eligible entity
				means—
							(1)a State that is
				the recipient of a Community Mental Health Services Block Grant under subpart I
				of part B of title XIX and a Substance Abuse Prevention and Treatment Block
				Grant under subpart II of such part; or
							(2)an Indian tribe
				or a tribal organization (as such terms are defined in sections 4(b) and 4(c)
				of the Indian Self-Determination and Education Assistance Act).
							(c)ApplicationA eligible entity desiring a grant under
				this section shall submit to the Secretary an application at such time, in such
				manner, and containing—
							(1)a plan for the construction or
				modernization of facilities used to provide mental health and substance abuse
				services to individuals that—
								(A)designates a
				single State or tribal agency as the sole agency for the supervision and
				administration of the grant;
								(B)contains
				satisfactory evidence that such agency so designated will have the authority to
				carry out the plan;
								(C)provides for the
				designation of an advisory council, which shall include representatives of
				nongovernmental organizations or groups, and of the relevant State or tribal
				agencies, that aided in the development of the plan and that will implement and
				monitor any grant awarded to the eligible entity under this section;
								(D)in the case of an
				eligible entity that is a State, includes a copy of the State plan under
				section 1912(b) and section 1932(b);
								(E)(i)includes a listing of
				the projects to be funded by the grant; and
									(ii)in the case of an eligible entity
				that is a State, explains how each listed project helps the State in
				accomplishing its goals and objectives under the Community Mental Health
				Services Block Grant under subpart I of part B of title XIX and the Substance
				Abuse Prevention and Treatment Block Grant under subpart II of such
				part;
									(F)includes
				assurances that the facilities will be used for a period of not less than 10
				years for the provision of community-based mental health or substance abuse
				services for those who cannot pay for such services, subject to subsection (e);
				and
								(G)in the case of a
				facility that is not a public facility, includes the name and executive
				director of the entity who will provide services in the facility; and
								(2)with respect to
				each construction or modernization project described in the application—
								(A)a description of
				the site for the project;
								(B)plans and
				specifications for the project and State or tribal approval for the plans and
				specifications;
								(C)assurance that
				the title for the site is or will be vested with either the public entity or
				private nonprofit entity who will provide the services in the facility;
								(D)assurance that
				adequate financial resources will be available for the construction or major
				rehabilitation of the project and for the maintenance and operation of the
				facility;
								(E)estimates of the
				cost of the project; and
								(F)the estimated
				length of time for completion of the project.
								(d)Subgrants by
				States
							(1)In
				generalA State that receives a grant under this section may
				award a subgrant to a qualified community program (as such term is used in
				section 1913(b)(1)).
							(2)Use of
				fundsSubgrants awarded pursuant to paragraph (1) may be used for
				activities such as—
								(A)the construction,
				expansion, and modernization of facilities used to provide mental health and
				substance abuse services to individuals;
								(B)acquiring and
				leasing facilities and equipment (including paying the costs of amortizing the
				principal of, and paying the interest on, loans for such facilities and
				equipment) to support or further the operation of the subgrantee;
								(C)the construction
				and structural modification (including equipment acquisition) of facilities to
				permit the integrated delivery of behavioral health and primary care of
				specialty medical services to individuals with co-occurring mental illnesses
				and chronic medical or surgical diseases at a single service site; and
								(D)acquiring
				information technology required to accommodate the clinical needs of primary
				and specialty care professionals.
								(3)LimitationNot
				to exceed 15 percent of grant funds may be used for activities described in
				paragraph (2)(D).
							(e)Request To
				transfer obligationAn eligible entity that receives a grant
				under this section may submit a request to the Secretary for permission to
				transfer the 10-year obligation of facility use, as described in subsection
				(c)(1)(F), to another facility.
						(f)Agreement to
				Federal shareAs a condition of receipt of a grant under this
				section, an eligible entity shall agree, with respect to the costs to be
				incurred by the entity in carrying out the activities for which such grant is
				awarded, that the entity will make available non-Federal contributions (which
				may include State or local funds, or funds from the qualified community
				program) in an amount equal to not less than $1 for every $1 of Federal funds
				provided under the grant.
						(g)Reporting
							(1)Reporting by
				StatesDuring the 10-year period referred to in subsection
				(c)(1)(F), the Secretary shall require that a State that receives a grant under
				this section submit, as part of the report of the State required under the
				Community Mental Health Services Block Grant under subpart I of part B of title
				XIX and the Substance Abuse Prevention and Treatment Block Grant under subpart
				II of such part, a description of the progress on—
								(A)the projects
				carried out pursuant to the grant under this section; and
								(B)the assurances
				that the facilities involved continue to be used for the purpose for which they
				were funded under such grant during such 10-year period.
								(2)Reporting by
				Indian tribes and tribal organizationsThe Secretary shall
				establish reporting requirements for Indian tribes and tribal organizations
				that receive a grant under this section. Such reporting requirements shall
				include that such Indian tribe or tribal organization provide a description of
				the progress on—
								(A)the projects
				carried out pursuant to the grant under this section; and
								(B)the assurances
				that the facilities involved continue to be used for the purpose for which they
				were funded under such grant during the 10-year period referred to in
				subsection (c)(1)(F).
								(h)Failure To meet
				obligations
							(1)In
				generalIf an eligible entity that receives a grant under this
				section fails to meet any of the obligations of the entity required under this
				section, the Secretary shall take appropriate steps, which may include—
								(A)requiring that
				the entity return the unused portion of the funds awarded under this section
				for the projects that are incomplete; and
								(B)extending the
				length of time that the entity must ensure that the facility involved is used
				for the purposes for which it is intended, as described in subsection
				(c)(1)(F).
								(2)HearingPrior
				to requesting the return of the funds under paragraph (1)(B), the Secretary
				shall provide the entity notice and opportunity for a hearing.
							(i)CollaborationThe
				Secretary may establish intergovernmental and interdepartmental memorandums of
				agreement as necessary to carry out this section.
						(j)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2014
				through
				2018.
						.
		
